Citation Nr: 1817714	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-60 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for herniated nucleus pulposus at L5 with right lower extremity radiculopathy, currently evaluated at 20 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities, prior to July 9, 2015.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Army from February 1960 to March 1962 and the Navy from May 1965 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, that denied entitlement to a disability rating in excess of 10 percent for the Veteran's herniated nucleus pulposus at L5 with right lower extremity radiculopathy.  In September 2016, the RO assigned an increased rating of 20 percent for this disability.

In December 2015, the RO granted entitlement to a TDIU, effective July 9, 2015.
However, entitlement to a TDIU prior to that date remains on appeal, as it is a component of the Veteran's increased rating claim that is on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, the Board must remand these claims to ensure there is a complete record so the Veteran is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

In this case, VA back examinations from September 2012, October 2014, and August 2016 all note that the Veteran did not report flare-ups having had an impact on the function of his back.  However, a July 2013 Primary Care Note mentions that the Veteran suffered occasional flare-ups.  See CAPRI, received October 10, 2013 (Legacy Content Manager Documents).  As a result, since there is an indication that the severity of the Veteran's back problems may not have been adequately documented by his previous examinations, a new examination is warranted.  Furthermore, the new VA examination must comply with Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Correia mandates that certain examinations include the testing described in 38 C.F.R. § 4.59 (2017), or an explanation as to why such testing is not warranted or not possible.  Sharp requires VA examiners to obtain information from the Veteran as to the severity, frequency, and duration of flare-ups, as well as precipitating and alleviating factors, and the extent of functional impairment.  It also requires that VA examiners estimate the additional loss of range of motion during a flare-up based on all procurable information from the record, as well as the Veteran's own statements.  If an estimate cannot be provided without resort to speculation, it must be clear whether this is due to a lack of knowledge among the medical community at large, or insufficient knowledge of the specific examiner.

As the case is being remanded, all relevant ongoing VA medical records should also be requested on remand.  38 U.S.C. § 5103A(c) (2012); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, since the TDIU claim is inextricably intertwined with the claim for an increased rating, it is also being remanded.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180   (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)



1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from August 2016 forward.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected herniated nucleus pulposus at L5 with right lower extremity radiculopathy.

The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The appropriate DBQ should be filled out.

In the examination report, the examiner must include all of the following:

A.	Active range of motion testing results.
B.	Passive range of motion testing results.
C.	Weightbearing range of motion testing results.
D.	Non-weightbearing range of motion testing results.

If the examiner is unable to conduct one or more of the above tests or finds that it is unnecessary, the examiner must provide an explanation.  In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified. 

The examiner must elicit as much information as possible from the Veteran regarding the severity, frequency, and duration of flare-ups, their effect on functioning, and precipitating and alleviating factors.

If the examination is not performed during a flare-up, the examiner must provide an estimate of additional loss of range of motion during a flare-up.  If the examiner is unable to provide an estimate of additional loss of motion during a flare-up, the examiner must provide a specific explanation as to why the available information, including the Veteran's own statements, is not sufficient to make such an estimate. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

